DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 4/20/2021 is acknowledged.
Claim 24-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2018, 12/19/2019, 7/29/2020 was filed after the mailing date of the application on 1/9/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sample handling module configured to transfer automatically an individual sample of the plurality of samples between the first cryogenic environment and a second cryogenic environment”, : the refrigeration coil further includes an orifice into the at least one vault”, “the refrigeration coil further includes an exhaust valve into the sample handling module”, “a sensor configured to identify the individual sample from among the plurality of samples”, “an exhaust valve into the sample handling 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first line is grammatical incorrect and should recite -- A cryogenic storage system… - and the abstract contains the legal phraseology embodiments and the phrase “may”  which can be implied and unclear if the invention is described.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities:  
 --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sample handling module” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a sample handling module” corresponds to a robotic arm 150 (paragraph 0053).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 16, 18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vago (US 5921102).
Regarding claim 1, Vago teaches a cryogenic storage system (Figs. 1-3) comprising: at least one vault (20a, 20b) configured to store a plurality of samples (138, Col. 5, lines 35-37, each unit 20a, 20b can hold 17,500 vials) in at least a first cryogenic environment (Col. 6, lines 52-53, cryogenic storage unit); and a sample handling module (30, 54, Col. 5, lines 44-49, Col. 6, lines 41-44), configured to transfer automatically an individual sample of the plurality of samples (Col. 6, lines 31-51, robotic insertion and retrieval mechanism 54 and 56 serves a maximum of two storage units 20a and 20b or 20c and 20d.  Personal computer 30 serves a maximum or two robotic insertion and retrieval mechanisms 54 and 56 and four storage units 20a, 20b, 20c, and 20d) between the first cryogenic environment (20a or 20b) and a second cryogenic environment (20a or 20b).
Regarding claim 2, Vago teaches the at least one vault includes a first vault (20a or 20b, Col. 6, lines 52-53) encompassing the first cryogenic environment and a second vault (20a or 20b, Col. 6, lines 52-53) encompassing the second cryogenic environment.
Regarding claim 16, Vago teaches a sensor (Co!. 5, Ln. 66 thru Col. 6, Ln, 12, laser implemented bar code reader) configured to identify the individual sample from among the plurality of samples Col. 5, Ln. 66 thru Col. 6, Ln. 12, determine the location of the desired specimen in storage units 20a and 20b; the identity of a retrieved specimen or vial is verified by the bar code reader).
Regarding claim 18, Vago teaches the sensor is configured to read a barcode of the individual sample prior to the transfer (Col. 5, Ln. 66 thru Col, 6, Ln. 12, determine the location of the desired specimen In storage units 20a and 20b; the identity of a retrieved specimen or vial Is verified by the bar code reader and computer 30 and the retrieved specimen or vial is deposited into a tray 46 for removal by the operator).
Regarding claims 19-20, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 8-10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Brooks (US 201102259884).
Regarding claim 3, Vago teaches the invention as described above but fails to explicitly teach a port configured to connect to a removable storage unit, the removable storage unit encompassing the second cryogenic environment.
However, Brooks teaches a port (911a) configured to connect to a removable storage unit (921), the removable storage unit encompassing the second cryogenic environment (921 maintains the cold chain, para. 0075) to provide access to numerous samples while maintaining the low temperature. 
It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of Vago to include a port configured to connect to a removable storage unit, the removable storage unit encompassing the second cryogenic environment in view of Brooks to provide access to numerous samples while maintaining the low temperature. 
Regarding claim 8, Vago teaches the invention as described above but fails to explicitly teach the at least one vault includes a liquid nitrogen refrigeration coil and an input flow of liquid nitrogen flowing into the refrigeration coil, wherein the input flow of liquid nitrogen transitions to a nitrogen gas in the refrigeration coil.
However, Brooks teaches the at least one vault (14) includes a liquid nitrogen refrigeration coil (28, para. 0012) and an input flow of liquid nitrogen (32, para. 0012) flowing into the refrigeration coil, wherein the input flow of liquid nitrogen transitions to a nitrogen gas (vaporized nitrogen refrigerant, para.0016,  0018) in the refrigeration coil to eliminates the 
It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of Vago to include the at least one vault includes a liquid nitrogen refrigeration coil and an input flow of liquid nitrogen flowing into the refrigeration coil, wherein the input flow of liquid nitrogen transitions to a nitrogen gas in the refrigeration coil in view of Brooks to eliminates the mechanical refrigeration components used by typical prior art mechanical freezers and thus the associated large electrical power requirements.
Regarding claim 9, the combined teachings teach the refrigeration coil further includes an orifice (74, 76 of Brooks) into the at least one vault (para. 21, to vent nitrogen gas from the cooling coil external to the freezer), the refrigeration coil adapted to at least partially exhaust the nitrogen gas into the at least one vault (paras. 0018, 0021 of Brooks), the exhausted nitrogen maintaining a positive pressure in the at least one vault (dry air into 14 will maintain a positive pressure of Brooks).
Regarding claim 10, the combined teachings wherein the refrigeration coil further includes an exhaust valve (56 of Brooks), the exhaust valve providing an exhaust flow of nitrogen gas into the sample handling module (para. 0021 of Brooks).
Regarding claim 22, it is noted that although the preamble of claim 22 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago.
Regarding claim 4, Vago teaches the invention as described above but fails to explicitly teach wherein the sample handling module is further configured to maintain the individual sample below a glass transition temperature of the individual sample during the transfer.
Vago discloses the system of claim 1, wherein the sample handling module is further configured to maintain the individual sample below a temperature of the individual sample during the transfer (Col. 9, lines 42-53, vials temperature during transfer being maintained at a reduced temperature by Control Rate Freezer).
Vago fails to explicitly disclose to maintain the individual sample below a glass transition temperature of the individual sample during the transfer.
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 5-6, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Felder et al (US 20020023444).
Regarding claim 5, Vago teaches the invention as described above but fails to explicitly teach the sample handling module moves the individual sample through a non-cryogenic environment during the transfer.
However, Felder teaches moving an individual sample (3, Fig. 3, Para.0042) through a non-cryogenic environment (60; Para. 0041, chamber 60 has a climate control system 66 that provides an air purging capability to cool and dehumidify the air in the chamber 60) during transfer (Fig. 3) to prevent ambient, humid air from entering the interior of freezer.
It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of Vago with the climate control chamber of Felder for the purpose of preventing ambient, humid air from entering the interior of freezer (Para. 0041 of Felder).
Regarding claim 6, the combined teachings teach the non-cryogenic environment is a dehumidified environment (60, para. 0041 of Felder).
Regarding claim 23, . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Felder and in further view of Fattinger et al (US 20080260511)
Regarding claim 7, the combined teachings teach but fails to explicitly teach the sample handling module encompasses the non-cryogenic environment.
However, Fattinger teaches the sample handling module (area with robotic arm 7a) encompasses the non-cryogenic environment (4 degree C of 9, -20 degree C of 9a, paras. 0073-0075) to provide the economically handling the automated mechanical of the microplates by SCARA 7 and a temperature humans can work at.
It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of the combined teachings to include the sample handling module encompasses the non-cryogenic environment in view of Fattinger to provide the economically handling the automated mechanical of the microplates by SCARA 7 and a temperature humans can work at.
Claim 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Knippscheer (US 5233844).
Regarding claim 11, Vago teaches the invention as described above but fails to explicitly teach the plurality of samples are stored among a plurality of trays within the at least one vault.
However, Knippscheer teaches the plurality of samples (28) are stored among a plurality of trays (26) within the at least one vault (20) to provide an efficient way to secure and transfer multiple sample vials.
It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of Vago to include the plurality of samples are stored among a 
Regarding claim 12, the combined teachings teach the at least one vault (20) is configured to transport (42, 54) an individual tray (26’) of the plurality of trays to a threshold of the at least one vault (towards 48, Col. 5, lines 12-19), the individual tray storing the individual sample (28).
Regarding claim 14, the combined teachings teach the at least one vault positions the individual tray to contact the threshold during the transport (adjacent 48, Fig. 1 of Knippscheer).
Regarding claim 15, the combined teachings teach the sample handling module  (42; Col. 7, Ln. 45 to Col. 8, Ln. 13, upon receiving from keyboard 52 an order to retrieve a vial 28' stored in housing 20, computer 42 energizes rotary drive 36 of Knippscheer) removes the individual sample (Col, 7, Ln. 45 to Col, 8, Ln, 13, retrieval and Insertion mechanism 106 is operated to extract the selected via! 28’ of Knippscheer) removes the individual sample from the individual tray during the transport  (Col, 7, Ln, 45 to Col. 8, Ln. 13, computer 42 engages both rotary drives 36 and 38 to rotate lifting arm 54 so that it is vertically aligned with the slot 46 associated with the tray 26' holding the selected vial 28', subsequent operation of drive 36 causes collar 74, flange 72 and lifting arm 54, as well as the tray 26' carried thereby, to rise towards doorway 48 of Knippscheer). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Knippscheer and in further view of Brooks.
Regarding claim 13, the combined teachings teach the invention as described above but fails to explicitly teach the at least one vault is further configured to maintain the individual tray at a vertical level below that of a refrigeration coil of the at least one vault.

It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify the transfer mechanism of the combined teachings to include the at least one vault is further configured to maintain the individual tray at a vertical level below that of a refrigeration coil of the at least one vault in view of Brooks to prevent specimen containers from being submerged or come into contact with cryogenic liquid.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Affleck et al (US 20150204598).
Regarding claim 13, the Vago teaches the invention as described above but fails to explicitly teach wherein the sensor includes a camera operable in the first cryogenic environment.
However, Affleck teaches a camera (cameras, para. 0077) operable in the first cryogenic environment (290 includes camera operating at -150 degree C) to efficiently read barcodes and positions of samples. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transfer mechanism of Vago to include a camera operable in the first cryogenic environment in view of Affleck to efficiently read barcodes and positions of samples. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763